Case 5:17-cv-00002-JGB-KK Document 49-10 Filed 10/11/18 Page 1 of 3 Page ID #:1952




              Exhibit J




                                                                      MCH - 000040
    Case 5:17-cv-00002-JGB-KK Document 49-10 Filed 10/11/18 Page 2 of 3 Page ID #:1953




From: Frank Adomitis <franksc@linkline.com>
Date: August 11, 2011 9:57:42 PM PDT
To: Tom Bachman <tbachman@me.com>
Cc: joycewelton@aol.com
Subject: Fw: Did Charlie Manipulate The Numbers At BCH??


I sent this to the stern and he probably doesn't get it. Maybe you should ask you boss about it?



----- Original Message -----
From: Frank Adomitis
To: david.stern@natplan.com
Sent: Sunday, July 17, 2011 7:44 AM
Subject: Did Charlie Manipulate The Numbers At BCH??


Based on this article it looks like some think Charlie and probably Yvonne were playing
with the numbers to justify getting more tax dollars. Could such a thing be going on
at MCH? How would you know given what I understand to be the relationship
between C & Y? It happened before with Luke and Hoss. I gave an accurate picture,
but there were too cowards needing to blame someone. If the red haired lady would
have been hired and you had not went along with Hoss, the hospital would be running
firmly in the black by now.

http://groups.yahoo.com/group/bouldercitypoliticalforum/message/14017




                                                                                                   MCH - 000041
    Case 5:17-cv-00002-JGB-KK Document 49-10 Filed 10/11/18 Page 3 of 3 Page ID #:1954




Frank Adomitis 
The Revenue Cycle Network 
909‐289‐4077 
franka@therevenuecyclenetwork.com 




Confidentiality Notice: This email message, including any attachments, is for the sole use of the intended recipient(s) and may contain confidential 
and privileged information. Any unauthorized review, use, disclosure, or distribution is prohibited. If you are not the intended recipient, please 
contact the sender by reply e‐mail and destroy all copies of the original message.




Confidentiality Notice: This email message, including any attachments, is for the sole use of the intended recipient(s) and may contain confidential 
and privileged information. Any unauthorized review, use, disclosure, or distribution is prohibited. If you are not the intended recipient, please 
contact the sender by reply e‐mail and destroy all copies of the original message.




Confidentiality Notice: This email message, including any attachments, is for the sole use of the intended recipient(s) and may contain confidential 
and privileged information. Any unauthorized review, use, disclosure, or distribution is prohibited. If you are not the intended recipient, please 
contact the sender by reply e‐mail and destroy all copies of the original message.




                                                                                                                             MCH - 000042
